PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/315,620
Filing Date: 26 Jun 2014
Appellant(s): Smith et al.



__________________
Brenda D. Wentz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/22/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/22/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2004/0062899), as evidenced by Evans, Jr. et al. (US 2012/0282459), in view of Higgins (US 2002/0119280, hereafter “Higgins ‘280”), in further view of Dobozy (US 5,316,224).
Regarding claims 1 and 10, Kobayashi teaches a launderable (washable) (Kobayashi para [0002, 0004]) rug tile (carpet tile) (Kobayashi para [0001, 0002, 0004]) with a first layer of pile face yarns (Kobayashi para [0020, 0021]), a second layer of nonwoven material (Kobayashi para [0022]), and a third layer of vulcanized rubber (Kobayashi para [0027]). Kobayashi further teaches that the rug tiles have an exemplary size of 18x36 inches (Kobayashi para [0035]). Prior art which teaches a range within, overlapping, or touching the claimed range Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).  As the rug tile of Kobayashi is also intended to be washed (Kobayashi para [0002-0004]) and thus reused after at least one wash cycle, it therefore follows that it is suitable for re-use after a wash cycle.
Kobayashi teaches that pre-shrinking may be performed (Kobayashi para [0026]), but does not provide exact dimensions of the shrinkage. Kobayashi further teaches a desire for dimensional stability. Further, Evans also teaches that linear stability is a desired property in carpet tiles (Evans: para [0016]) where the dimensional stability is substantially determined by the material of the backing (Evans: para [0019]). As in Kobayashi, Evans also teaches that the backing material may be of polyurethane, polyethylene, thermoplastic elastomers, acrylonitrile – styrene – butadiene, nylon, or styrene – butadiene rubber (Evans: para [0022, 0026]; Kobayashi: para [0028]). These materials provide for a linear stability that has a variation in change in the length or width of the carpet tile of less than 0.15% (Evans: para [0017]). It therefore follows that as Kobayashi teaches the same materials as Evans that the materials of Kobayashi would have the same shrinkage amount as evidenced by Evans and therefore the rug tile (carpet tile) of Kobayashi would have a change in length or width of the tile as being less than 0.15%. Still further, this meets the limitation of “exposed to a wash procedure that pre-shrinks the edge dimensions” as the shrinkable material of Kobayashi is pre-shrunk and then attached to a non-shrinkable material of Kobayashi. 
Kobayashi is silent with respect to the thickness of the carpet tile being less than 0.3 inches and to the layer of vulcanized rubber containing recycled rubber. 
Kobayashi and Higgins ‘280 are related in the field of carpet tiles. Higgins ‘280 teaches that carpet tiles may be any desired thickness as total thickness will vary based on the type of Higgins para [0027]). It would be obvious to one of ordinary skill in the art to modify the carpet tile of Kobayashi with the desired thickness for the pile used as taught by Higgins ‘280 to result in a total thickness of from 0.20-0.55” because it's a preferred conventional thickness in the art to achieve the desired structural parameters that are satisfactory for a carpet tile. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Kobayashi in view of Higgins ‘280 overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Kobayashi in view of Higgins ‘280 remains silent with respect to the vulcanized rubber layer containing recycled rubber material and the recycled rubber is present in an amount up to 10%.
Kobayashi in view of Higgins ‘280 and Dobozy are related in the field of carpet underlay formed from rubbers. Dobozy teaches reclaimed rubber can replace up to 15% of virgin rubber in the manufacturing of products such as carpet underlay (Dobozy col. 7, lines 29-32; col. 10, lines 39-45, 50-51) without loss of the virgin properties (Dobozy col. 7, lines 29-32) while reducing cost to manufacture (Dobozy col. 1, lines 14-17). It would be obvious to one of ordinary skill in the art to modify the rubber backing of the carpet tile of Kobayashi in view of Higgins ‘280 to include up to 15% reclaimed (recycled) rubber because this would reduce the manufacturing cost of the rubber backing of Kobayashi without any reduction to the properties of the rubber material. It would have been obvious to one of ordinary skill in the art to select any portion of the 
Regarding claim 2, Kobayashi in view of Higgins ‘280 in further view of Dobozy teaches the washable carpet tile as above for claim 1. Kobayashi further teaches the pile face yarns are nylon, polyester, acrylic, polypropylene, wool, cotton or combinations thereof (Kobayashi para [0021]).
Regarding claim 3, Kobayashi in view of Higgins ‘280 in further view of Dobozy teaches the washable carpet tile as above for claim 1. Kobayashi further teaches the yarns are tufted cut-pile surface, tufted loop-pile surface, or a combination of cut and loop pile (Kobayashi para [0023]).
Regarding claim 4, Kobayashi in view of Higgins ‘280 in further view of Dobozy teaches the washable carpet tile as above for claim 1. Kobayashi further teaches that the surface may be dyed, screen-printed, flocked and combinations thereof (Kobayashi para [0023]).
Regarding claim 5, Kobayashi in view of Higgins ‘280 in further view of Dobozy teaches the washable carpet tile as above for claim 1. Kobayashi further teaches the nonwoven substrate is nylon, polypropylene, polyester, cotton, wool, acrylic, glass, or combinations thereof (Kobayashi para [0022]).
Regarding claim 6, Kobayashi in view of Higgins ‘280 in further view of Dobozy teaches the washable carpet tile as above for claim 1. Kobayashi further teaches the backing layer is vulcanized (Kobayashi para [0028]) and that the material may be acrylonitrile-butadiene rubber (Kobayashi para [0028]).
Regarding claim 8, Kobayashi in view of Higgins ‘280 in further view of Dobozy teaches the washable carpet tile as above for claim 1. Kobayashi teaches a launderable Kobayashi para [0002, 0004]) rug tile (carpet tile) (Kobayashi para [0001, 0002, 0004]) with a first layer of pile face yarns (Kobayashi para [0020, 0021]), a second layer of nonwoven material (Kobayashi para [0022]), and a third layer of vulcanized rubber (Kobayashi para [0027]). As the tiles of Kobayashi are the same material and size as the claimed carpet tiles, they are fully capable of being laundered in an industrial or commercial washing machine and then re-installed for use. Further, Kobayashi teaches that pre-shrinking may be desired (Kobayashi para [0026]), but does not provide exact dimensions. Evans also teaches that linear stability is a desired property in carpet tiles (Evans: para [0016]) where the stability is largely determined by the material of the backing (Evans: para [0019]). As in Kobayashi, Evans also teaches that the backing material may be of polyurethane, polyethylene, thermoplastic elastomers, acrylonitrile – styrene – butadiene, nylon, or styrene – butadiene rubber (Evans: para [0022, 0026]; Kobayashi: para [0028]). These materials provide for a linear stability that is a variation in change in the length or width of the carpet tile as being less than 0.15% (Evans: para [0017]). It therefore follows that as Kobayashi teaches the same materials as Evans that the materials of Kobayashi would have the same shrinkage amount as evidenced by Evans and therefore the rug tile (carpet tile) of Kobayashi would be expected to have a change in length or width of the tile as being less than 0.15%.
Regarding claim 9, Kobayashi in view of Higgins ‘280 in further view of Dobozy teaches  the washable carpet tile as above for claim 1. Further, as the rug tile of Kobayashi is of 
Regarding claim 11, Kobayashi in view of Higgins ‘280 in further view of Dobozy teaches  the washable carpet tile as above for claim 1. Kobayashi teaches that attachment means such as tapes or seams on the reverse side are not required (Kobayashi para [0038]).
Regarding claim 12, Kobayashi in view of Higgins ‘280 in further view of Dobozy teaches  the washable carpet tile as above for claim 1. Kobayashi further teaches that the rug system may be laundered, and therefore, it can be understood that the rug system (carpet tiles) can be removed and laundered (Kobayashi para [0002 – 0004]).
Regarding claim 13, Kobayashi in view of Higgins ‘280 in further view of Dobozy teaches  the washable carpet tile as above for claim 1. Further, as Kobayashi teaches a rug system wherein the launderable rug tiles (carpet tile), which are the same material and size as the claimed carpet tiles, are fully capable of being laundered in an industrial or commercial washing machine and then re-installed for use.
Regarding claim 14, Kobayashi in view of Higgins ‘280 in further view of Dobozy teaches  the washable carpet tile as above for claim 1. Kobayashi further teaches that the surface may be patterned by methods such as dye injection, graphic tufting, screen printing, pad dying, flocking, and combinations thereof (Kobayashi para [0023]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2004/0062899) as evidenced by Evans, Jr. et al. (US PG-Pub 2012/0282459) in view of Higgins (US 2002/0119280, hereafter “Higgins ‘280”), in view of Schilling et al. (US 5,656,109), in view of Higgins et al. (US 2004/0086683, hereafter, “Higgins ‘683”), and further in view of Dobozy (US 5,316,224).
Regarding claim 18, Kobayashi teaches a launderable (washable) (Kobayashi para [0002, 0004]) rug tile (carpet tile) (Kobayashi para [0001, 0002, 0004]) with a first layer of pile face yarns (Kobayashi para [0020, 0021]), a second layer of nonwoven material (Kobayashi para [0022]), and a third layer of vulcanized rubber (Kobayashi para [0027]). Kobayashi further teaches that the rug tiles have an exemplary size of 18x36 inches (Kobayashi para [0035]). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).  As the rug tile of Kobayashi is also intended to be washed (Kobayashi para [0002-0004]) and thus reused after at least one wash cycle, it therefore follows that it is suitable for re-use after a wash cycle.
Kobayashi teaches that pre-shrinking may be performed (Kobayashi para [0026]), but does not provide exact dimensions of the shrinkage. Kobayashi further teaches a desire for dimensional stability. Further, Evans also teaches that linear stability is a desired property in carpet tiles (Evans: para [0016]) where the dimensional stability is substantially determined by the material of the backing (Evans: para [0019]). As in Kobayashi, Evans also teaches that the backing material may be of polyurethane, polyethylene, thermoplastic elastomers, acrylonitrile – styrene – butadiene, nylon, or styrene – butadiene rubber (Evans: para [0022, 0026]; Kobayashi: para [0028]). These materials provide for a linear stability that has a variation in change in the length or width of the carpet tile of less than 0.15% (Evans: para [0017]). It therefore follows that as Kobayashi teaches the same materials as Evans that the materials of Kobayashi would have the same shrinkage amount as evidenced by Evans and therefore the rug tile (carpet tile) of 
Kobayashi is silent with respect to the thickness of the carpet tile being less than 0.3 inches, to the layer of vulcanized rubber containing up to 10% recycled rubber, to a floorcovering article which the carpet tiles are inserted into, and where the floorcovering article is comprised of a primary backing layer with pile yarn tufted in, a secondary backing layer, and a polyurethane foam layer. 
Kobayashi and Higgins ‘280 are related in the field of carpet tiles. Higgins ‘280 teaches that carpet tiles may be any desired thickness as total thickness will vary based on the type of pile used and further notes that thicknesses of about 0.20-0.55” are preferred (Higgins para [0027]). It would be obvious to one of ordinary skill in the art to modify the carpet tile of Kobayashi with the desired thickness for the pile used as taught by Higgins ‘280 to result in a total thickness of from 0.20-0.55” because it's a preferred conventional thickness in the art to achieve the desired structural parameters that are satisfactory for a carpet tile. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Kobayashi in view of Higgins ‘280 overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges 
Kobayashi in view of Higgins ‘280 remains silent with respect to the vulcanized rubber layer containing up to 10% recycled rubber material, to a floorcovering article which the carpet tiles are inserted into, and where the floorcovering article is comprised of a primary backing layer with pile yarn tufted in, a secondary backing layer, and a polyurethane foam layer.
Kobayashi in view of Higgins ‘280 and Dobozy are related in the field of rubber based backings for carpeting. Kobayashi in view of Higgins ‘280 remains silent with respect to the vulcanized rubber layer containing recycled rubber material and the recycled rubber is present in an amount up to 10%.
Kobayashi in view of Higgins ‘280 and Dobozy are related in the field of carpet underlay formed from rubbers. Dobozy teaches reclaimed rubber can replace up to 15% of virgin rubber in the manufacturing of products such as carpet underlay (Dobozy col. 7, lines 29-32; col. 10, lines 39-45, 50-51) without loss of the virgin properties (Dobozy col. 7, lines 29-32) while reducing cost to manufacture (Dobozy col. 1, lines 14-17). It would be obvious to one of ordinary skill in the art to modify the rubber backing of the carpet tile of Kobayashi in view of Higgins ‘280 to include up to 15% reclaimed (recycled) rubber because this would reduce the manufacturing cost of the rubber backing of Kobayashi without any reduction to the properties of the rubber material.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Kobayashi is silent with respect to the thickness of the carpet tile being less than 0.3 inches. Further, Kobayashi is silent with respect to a floorcovering article which the carpet tiles 
Kobayashi in view of Higgins ‘280  in view of Dobozy remains silent with respect to a floorcovering article which the carpet tiles are inserted into, the floorcovering article is comprised of a primary backing layer with pile yarn tufted in, a secondary backing layer, and a polyurethane foam layer.
Kobayashi in view of Higgins ‘280 in view of Dobozy and Schilling are related in the field of carpet tiles. Schilling teaches a carpet tile with a primary backing layer which has textile fibers tufted into the primary backing layer and a secondary backing layer (Schilling column 4, lines 1-6). Schilling teaches that cut outs of the carpet tile may be made and used to form patterns and inlays of carpet framed by carpet (Schilling column 2, lines 29-60) (a “floorcovering article”), the carpet inlay and frame allowing styling and visually pleasing patterns to be formed (Schilling column 1, lines 40-45). It would be obvious to one of ordinary skill in the art to modify the carpet tile of Kobayashi in view of Higgins ‘280 in view of Dobozy with the inlay/frame (floorcovering) structure of Schilling because this would allow various visually pleasing styles and patterns to be formed in the carpet.
Kobayashi in view of Higgins ‘280 in view of Dobozy in further view of Schilling remains silent with respect to the carpet frame (floorcovering) having a polyurethane foam layer. 
Kobayashi in view of Higgins ‘280 in view of Dobozy in further view of Schilling and Higgins ‘683 are related in the field of carpet flooring. Higgins ‘683 teaches a polyurethane foam backing (Higgins ‘683 fig 1A,B item 28; para [0121]) which forms a cushion for that portion of the carpeting (Higgins ‘683 para [0091]). It would be obvious to one of ordinary skill in the art to .

 (2) Response to Argument
Appellant provides a summary of the claims and the prior rejection on pages 1-4 of the Appeal Brief, with arguments appearing to begin on page 4.
	Appellant argues on pages 4-5 that the prior art rejection of record fails to consider all of the claim limitations—specifically that Kobayashi teaches an area rug, that area rugs are not washable, and therefore Kobayashi does not teach a washable carpet tile.
	The Examiner respectfully disagrees. While it is true that Kobayashi states that area rugs are not generally launderable (washable) due to size (Kobayashi para 2), Kobayashi also states that this limitation of the prior art is overcome by their invention of a ‘modular’ area rug (Kobayashi para 4). It is further noted that Appellant appears to concede this, while asserting that because Kobayashi paragraph 3 does not address washing, Kobayashi as a whole does not. It is not clear to the Examiner how or why this would be the case.
	Appellant argues on pages 5-6 that the prior art rejection of record fails to consider pre-shrinking via wash procedure, and further that any pre-shrinking Kobayashi may provide only applies to the pile layer, and that Evans does not teach pre-shrinking, but only dimensional stability, and further that ‘dimensional stability’ only applies to whether the backing lays flat on an installation surface, citing Evans’ paragraph 19.
	It is acknowledged by the Examiner that Kobayashi only addresses pre-shrinking of the fabric layer, however, this is why the Examiner made the rejection over Kobayashi in view of Evans. Evans teaches that the materials Kobayashi utilizes as backing materials are Evans para 18, 87). Further, Evans explicitly teaches that by ‘dimensionally stable’ they mean both linear (MD/CD) stability and planar (amount of curve) stability (Evans para 16-17). Therefore, it has been the Examiner’s stance that Kobayashi recognizes that pre-shrinking may be necessary, and that if a carpet tile is dimensionally stable, i.e. it’s dimensions change very little to not at all, then the requirement of the claim, that the prior art carpet tile would change by an amount overlapping with the amount claimed, as taught by Evans. Additionally, it is noted that is ‘pre-washed/shrunk’ is a product by process type argument. The actual carpet tile, not a precursor, is the claimed invention, thus, a final carpet tile which is also dimensionally stable is believed to meet the structure of the claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
 	Appellant argues on pages 6-7 that the prior art of record does not read upon the instant claims because the secondary reference Dobozy teaches including recycled rubber in an amount of up to 15%, which Appellant claims up to 10%, and further that Appellant does not discuss cost as a motivating reason, therefore the combination of Dobozy with Kobayashi is improper.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
	Appellant argues on page 7 that one of ordinary skill in the art would not combine Dobozy with the other references used because Dobozy allegedly teaches that the reclaimed/recycled rubber has reduced properties and thus would teach away from using it with the other references. Appellant cites to Dobozy column 7, lines 17-28 for this, and emphasizes via underline that the Shore hardness is reduced.
	The Examiner respectfully notes that while it is true that column 7, lines 17-28 discuss bringing the Shore hardness of the rubber down to about 10, that is during the reclamation process, while the parent rubber is soaked with toluene and other softeners/solvents. The Examiner cited the very next sentence in the rejection, column 7, lines 29-32, which states that aside from Shore hardness, which is only slightly less than that of virgin rubber, the remainder of the properties are essentially unchanged, making the reclaimed rubber appropriate for use anywhere virgin rubber would be, in an amount of up to 15%.
	Appellant asserts on pages 7-8 that the thickness of their rubber backing must be such that the height of a finished carpet tile will be of the same height as the other carpet tiles in the system, and cites to their as-filed paragraph 19.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Appellant argues on page 8 that the Higgins reference does not teach the claimed thickness, and as such any combination of the references would pose a tripping hazard. Appellant further argues that their data shows that thicker carpet tiles are not durable to washing, and asserts unexpected results for the claimed thickness of less than 0.3 inches.
The Examiner respectfully disagrees. It is noted that the combination of Kobayashi and Higgins ‘280 teaches total thicknesses down to 0.2 inches (Higgins ‘280, para 27), which overlaps with the instantly claimed thickness.
Appellant is respectfully reminded that arguments of unexpected results must be commensurate with the claimed invention, see MPEP 716.02(d), and that the initial burden of proof is on Appellant, See MPEP 716.02(b). Further, it is noted that Table 3 and Table 1, which is where the washability results are reported, do not appear to be directly comparable, as the backings vary both in thickness and material. Further, all of the ‘successful’ examples appear to have been a smooth nitrile rubber, a feature which is not present in the instant claims. Rather, the claims only require the much broader “vulcanized rubber.”

The Examiner respectfully disagrees for the reasons set forth above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LAURA B FIGG/Examiner, Art Unit 1781                                                                                                                                                                                                        4/9/21

Conferees:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.